Citation Nr: 1226884	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury including arthritis.

2. Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

FINDINGS OF FACT

1. An April 2007 rating decision denied the Veteran's claim for service connection for residuals of a back injury because the evidence submitted was not new and material; the Veteran did not appeal this decision.

2. Evidence received since the April 2007 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate a claim for service connection for residuals of a back injury.

3. The Veteran's cardiomyopathy is not etiologically related to service and did not manifest until more than one year following the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen a claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2. Cardiomyopathy was not incurred in or aggravated by active service, and the incurrence or aggravation of cardiomyopathy during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed October 2009, prior to the December 2009 rating decision on appeal.

Although the Veteran has not been afforded a VA compensation and pension exam of his back since making a claim to reopen in April 2007, he has received treatment at the Cleveland VA Medical Center.  Records from the treatment received have been associated with the Veteran's file.  Furthermore, VA is not obligated to provide a compensation and pension exam or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's heart claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in this case.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is unaware of any such outstanding evidence, to include medical records.

Accordingly, the Board will address the merits of the claims.

Legal Principles

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156 as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Savage v. Gober, 10 Vet. App. 488, 495-97. (1997).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. At 495-96.  See also Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. §1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. At 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing competency as "a legal concept determining whether testimony may be heard and considered" and credibility as "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Analysis

New and Material Evidence

The VA originally denied service connection for residuals from a back injury in August 1978.  The Veteran's claim was denied because there was no evidence of a chronic disability incurred in service, and no post-service evidence of a spinal disability.  The Veteran was notified of the denial by a letter dated August 1978.  The Veteran did not appeal this denial, and thus, the rating decision is final.  

The Veteran applied to reopen his claim in May 2002, but was denied in September 2002 because the evidence he submitted was not new and material.  The Veteran again applied to reopen his back injury claim in November 2006, and was again denied in an April 2007 rating decision because he did not present new and material evidence.  Because more than one year has passed since the April 2007 rating decision, and the decision was not appealed, it is final.  

The appeal at hand arises from a December 2009 rating decision in which the Veteran was once again denied in his application to reopen for failing to present new and material evidence concerning his back injury.  Because the April 2007 rating decision was final, the Board is concerned only with reviewing whether any evidence submitted since the April 2007 decision is new and material.

Evidence of record at the time of the April 2007 rating decision included VA treatment records, service treatment records (STRs), and statements from the Veteran.  The evidence of record did not include any clinical opinions linking a low back disability to the Veteran's active military service.

Evidence received since the April 2007 rating decision includes VA treatment records as well as statements from the Veteran and his representative.

Although the new treatment records did include comments regarding the Veteran's back pain, they primarily focused on the Veteran's heart condition.  Even when the treatment records reflected the Veteran's complaint of low back pain, they provided no new evidence regarding the Veteran's back injury or condition.  

Thus, the Board finds that the evidence received since April 2007 is not material to the claim denied at that time.  Nothing in the added record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's low back pain is a chronic condition attributable to an event, injury, or disease during service.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service.  The Board has considered the Veteran's lay statements that his back pain is related to an event in which he fell off a ladder during military service, but these statements are merely cumulative of his statement of record at the time of the April 2007 decision.

The Board has also considered the case in light of Shade, 24 Vet. App. 110.  While Shade asserts that a case must be reopened if any previously unproven element of service connection is addressed, in this case evidence received since April 2007 does not pertain to any element of service connection that was previously missing.  Accordingly, Shade does not apply.

For the foregoing reasons, the Board finds that new and material evidence to reopen the claim for service connection for residuals of a low back injury has not been received.

Service Connection for Cardiomyopathy

The Veteran was first diagnosed with heart failure in November 2007, after hearing "gurgling" in his chest and presenting to the emergency department.  Prior to November 2007, the Veteran had no complaint of any heart failure or other heart condition.  The Veteran's service treatment records (STRs) and exams in service are negative for complaints of heart problems and the Veteran's record includes no treatment for a heart problem within the first year after leaving service.

The Veteran's current diagnosis includes non-ischemic cardiomyopathy with a history of heart failure.  Although the Veteran's file includes ample VA treatment records related to his heart condition in the period since November 2007, the Veteran has provided no evidence to support his claim that his heart condition is related to any event, injury, or disease incurred in service.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence and briefs submitted to VA and his statements to various medical care providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Even affording the Veteran's lay evidence full competence and credibility, however, such lay evidence does not support service connection in this case.  Whereas the record includes only onset of heart failure many years after service, and there is no competent evidence to suggest that the Veteran's heart failure was caused by his service, the Veteran's lay evidence is not sufficient to support his claim.

When certain diseases, including cardiomyopathy, manifest to a degree of 10 percent or more within one year of separation of service, VA presumes that the disease was incurred or aggravated by service, even if there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  In this case, the Veteran left service in May 1975, and was not diagnosed with a heart condition until 2007.  Thus, the Veteran's cardiomyopathy did not manifest within one year and the Veteran is not entitled to the presumption that his cardiomyopathy is related to service.

The competent evidence of record, while showing treatment for heart failure, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for cardiomyopathy.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been received, reopening of the claim for
service connection for residuals from a back injury is denied.

Entitlement to service connection for cardiomyopathy is denied.



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


